*48OPINION.
MáRquette:
The petitioner contends that in the transaction outlined in the findings of fact it acquired the good will of the Lyman Lumber Co. without specifically paying therefor; that the good will so acquired had a substantial value which is not reflected in the petitioner’s invested capital, and that thereby an abnormality is created in invested capital which entitles- the petitioner to have its profits taxes for the years 1919 and 1920 computed under section 328 of the Revenue Act of 1918.
The petitioner introduced evidence tending to show the net income of the Lyman Lumber Co. for several years prior to 1908, and the income of the petitioner for a number of years subsequent to the acquisition by it of the assets of the Lyman Lumber Co. There is, however, no evidence before us showing the value of the asceta of either the petitioner or the Lyman Lumber Co. in any of those years. Therefore, assuming the statement of earnings to be correct, there is not sufficient evidence from which we can make a finding that the Lyman Lumber Co. had any good will vrhen the petitioner acquired its assets. Furthermore, it may be pointed out that the evidence before us clearly indicates that the acquisition of the assets of the Lyman Lumber Co. by the petitioner was a cash transaction and did not involve payment in stock. On the record we must affirm the determination of respondent.

Judgment will be entered for the respondent.